Case 8:20-cv-02509-JSM-AAS Document 1 Filed 10/26/20 Page 1 of 5 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                                          CASE NO.

 BRENDA MELANSON,

          Plaintiff,

 vs.

 USAA FEDERAL SAVINGS BANK,

       Defendant.
 _____________________________________/

                                  NOTICE OF REMOVAL

          Defendant USAA Federal Savings Bank (“USAA”) hereby removes the Florida state

 court action described below pursuant to 28 U.S.C. §§ 1331; 1441; and 1446.

 I.       BACKGROUND

          1.      Plaintiff Brenda Melanson (“Ms. Melanson”) commenced this action on or

 about September 23, 2020 by filing a complaint (the “Complaint”) in the Circuit Court of the

 Sixth Judicial Circuit in and for Pinellas County, Florida, Case No. 20-04550-CI (the “State

 Court Action”).

          2.      On or around September 25, 2020, Ms. Melanson served the Complaint on

 USAA in San Antonio, Texas.1




 1
   True and correct copies of the Summons, Complaint, and Clerk’s Default are attached hereto
 as Exhibit “1”. The Parties previously entered into an agreement to vacate the default and set
 the deadline for USAA’s response to the Complaint. A Stipulation and Motion addressing
 same will be forthcoming.



                                               1
 75219690.1
Case 8:20-cv-02509-JSM-AAS Document 1 Filed 10/26/20 Page 2 of 5 PageID 2




          3.     The Complaint alleges that USAA called Ms. Melanson’s cell phone with

 knowledge that she was represented by counsel and without her consent using an automatic

 telephone dialing system.

          4.     Based on these allegations, the Complaint asserts claims for violations of

 Florida’s Consumer Collection Practices Act, Fla. Stat. § 559.55, et seq. (“FCCPA”) and the

 federal Telephone Consumer Protection Act 47 U.S.C. § 227 et seq. (“TCPA”). Both the state

 and federal claims relate to the same alleged telephone calls.

          5.     USAA has not yet responded to the Complaint.

 II.      BASIS FOR REMOVAL

          6.     Under 28 U.S.C. §§ 1441(a) and 1446, the Complaint is removable to this Court

 because the procedural requirements for removal are satisfied, and this Court has subject matter

 jurisdiction over this action pursuant to 28 U.S.C. § 1331.

          A.     Removal to this Court is Timely and Appropriate

          7.     This removal is timely under 28 U.S.C. § 1446(b) because it was filed within

 30 days of the date on which USAA was served with the Summons and Complaint—

 September 25, 2020.

          8.     Removal is appropriate to this Court pursuant to 28 U.S.C. § 1441(a) because this

 Court corresponds to the district and division where the State Court Action was filed—i.e., the

 Circuit Court for the Sixth Judicial Circuit Court in and for Pinellas County, Florida—is located in

 the District Court for the Middle District of Florida, Tampa Division.

          9.     Pursuant to 28 U.S.C. § 1446(d), USAA will provide a true and correct copy of this

 Notice of Removal to Ms. Melanson (through her counsel) and will file a true a correct copy of




                                                  2
 75219690.1
Case 8:20-cv-02509-JSM-AAS Document 1 Filed 10/26/20 Page 3 of 5 PageID 3




 this Notice of Removal with the Clerk of the Circuit Court for the Sixth Judicial Circuit Court in

 and for Pinellas County, Florida.

          B.    Federal Question Jurisdiction

          10.   The district courts of the United States have original jurisdiction over all civil

 actions arising under the Constitution, laws, and treaties of the United States. See 28 U.S.C.

 § 1331. A case may be removed to federal court if it could have been brought in federal court

 originally. See 28 U.S.C. § 1441; see also Beneficial Nat'l Bank v. Anderson, 539 U.S. 1, 6,

 (2003). A claim “arises under” federal law when either: (1) the well-pleaded complaint

 establishes that federal law creates the cause of action; or (2) the plaintiff's right to relief

 necessarily depends on the resolution of a substantial question of federal law. See Franchise

 Tax Bd. v. Constr. Laborers Vacation Tr., 463 U.S. 1, 27-28 (1983)); see also Empire

 HealthChoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006).

          11.   Removal of the State Court Action is proper under 28 U.S.C. §§ 1331 and 1441,

 as it arises under the laws of the United States. Specifically, Ms. Melanson alleges that USAA

 violated the federal TCPA by calling her. (See Compl. ¶¶ 14-22; 92-105.) The federal courts

 unquestionably have jurisdiction over private lawsuits arising under the TCPA. See Mims v.

 Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012). Thus, Ms. Melanson alleges violations of

 federal law and her right to relief will necessarily depend upon the resolution of federal law.

 Accordingly, this Court has federal question jurisdiction.

          12.   Pursuant to 28 U.S.C. § 1331, removal based on the Court’s federal question

 jurisdiction is appropriate.




                                                 3
 75219690.1
Case 8:20-cv-02509-JSM-AAS Document 1 Filed 10/26/20 Page 4 of 5 PageID 4




           C.    Supplemental Jurisdiction

           13.   This Court also has jurisdiction over Ms. Melanson’s state law claims pursuant

 to 28 U.S.C. § 1367(a). As noted by the Supreme Court, “[s]ection 1367(a) is a broad grant of

 supplemental jurisdiction over other claims within the same case or controversy, as long as the

 action is one in which the district courts would have had original jurisdiction.” Exxon Mobil

 Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 558 (2005). This section “confers supplemental

 jurisdiction over all state law claims which arise out of a common nucleus of operative fact

 with a substantial federal claim.” Parker v. Scrap Metal Processors, Inc., 468 F.3d 733, 743

 (11th Cir. 2006).

           14.   Here, the Complaint alleges that the very same phone calls underpinning her

 TCPA claims also supports her state-law FCCPA claims. (See Compl. ¶¶ 36-78 (factual

 allegations common to all claims)). And, supplemental jurisdiction is typically exercised in

 this Court where the plaintiff presents state-law FCCPA claims alongside TCPA claims. See,

 e.g., Lawson v. Mid-Atlantic Fin. Co., No. 18-cv-2451, 2018 WL 6249791 (M.D. Fla. Nov. 29,

 2018) (exercising supplemental jurisdiction over FCCPA claim related to TCPA claim).

           15.   Accordingly, supplemental jurisdiction exists over Ms. Melanson’s FCCPA

 claims.

           WHEREFORE, USAA requests that this Court shall consider the Notice of Removal

 to remove the State Court Action now pending in the Circuit Court for the Sixth Judicial Circuit




                                                4
 75219690.1
Case 8:20-cv-02509-JSM-AAS Document 1 Filed 10/26/20 Page 5 of 5 PageID 5




 Court in and for Pinellas County, Florida from that court to this Court and shall grant the relief

 requested herein.

 Dated: October 26, 2020                        Respectfully submitted,

                                                /s/ Brendan I. Herbert
                                                Brendan I. Herbert, Esquire
                                                Florida Bar No. 76925
                                                Henry H. Bolz, Esquire
                                                Florida Bar No. 043350
                                                bherbert@polsinelli.com
                                                hbolz@polsinelli.com
                                                POLSINELLI PC
                                                1111 Brickell Avenue, Suite 2800
                                                Miami, Florida 33131
                                                Tel.: 305-921-1820
                                                Fax: 305-921-1801
                                                Counsel for Defendant USAA


                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing has been

 electronically filed using the CM/ECF electronic filing system which will provide notice to all

 counsel of record this 26th day of October, 2020:

 Rebbecca A. Goodall, Esq.
 William J. Kopp, Esq.
 KOPP LAW, P.A.
 100 Ashley Drive S., Suite 1750
 Tampa, FL 33602
 T: 813-999-3355
 F: 727-999-2016
 Kopplawpa@gmail.com
 Rgoodall.law@gmail.com

 Counsel for Plaintiff

                                                /s/ Brendan I. Herbert
                                                Counsel for USAA




                                                 5
 75219690.1
